Citation Nr: 0502319	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  94-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, to include whether service connection is 
warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for hypertension, to 
include secondary service connection due to post-traumatic 
stress disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to secondary service connection for a 
vascular disorder of the feet due to service-connected 
bilateral pes planus with plantar calluses and dorsal corns.

6.  Entitlement to an increased evaluation for bilateral pes 
planus with plantar calluses and dorsal corns, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  He had military service in the Republic of Vietnam 
from June 1968 to June 1969.

This appeal arises from rating decisions of November 1993 and 
January 1994 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which respectively 
denied entitlement to service connection for hypertension and 
post-traumatic stress disorder (PTSD).  The appeal also 
arises from a February 1999 rating decision that denied 
entitlement to an increased evaluation for bilateral pes 
planus with plantar calluses and dorsal corns; and service 
connection for a back disability and tinnitus, and secondary 
service connection for a vascular disability of the feet 
resulting from service-connected pes planus.

The veteran testified at a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board of Veterans' Appeals 
(Board) sitting at the RO in May 2004.  This VLJ will make 
the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

A review of the claims file brings the following 
unadjudicated issues to the Board's attention.  In a VA Form 
9 submitted in May 1994 and a written statement submitted in 
June 1994, the veteran appears to raise the issue of 
entitlement to service connection for a psychiatric 
disability, other than PTSD.  In October 1996, the veteran 
raised the issue of service connection for bilateral hip 
disabilities resulting from his service-connected pes planus.  
The Board finds that these claims are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issues on appeal.  Therefore, these 
matters are referred to the RO for the appropriate action.

In a rating decision of October 1971, the RO denied service 
connection for bilateral hammertoes.  The veteran's treating 
VA podiatrist prepared a letter to the RO in December 2000 
which noted her opinion that the veteran's current hallux 
abducto valgus (hammertoes) were "secondary" to his 
service-connected flat feet (pes planus).  A VA compensation 
examination was requested and performed in January 2001.  The 
RO referred the December 2000 opinion to the examiner and 
requested that he provide an opinion on the etiology of the 
hallux abducto valgus.  The VA examiner commented that it was 
medically known that pes planus could aggravate or cause 
hallux valgus over time, and further opined that, in the 
veteran's case, these deformities co-exist and were related.  
In a rating decision of December 2003, the RO evaluated the 
veteran's pes planus, but failed to address the nexus 
opinions regarding the hallux abducto valgus.  

In August 2001, the RO granted service connection for 
diabetes mellitus on a presumptive basis due to exposure to 
toxic herbicides.  A VA compensation examination conducted in 
October 2003 noted diagnoses to include arteriosclerotic 
heart disease and abdominal aortic/dissecting aneurysm.  The 
examiner opined that the veteran's arteriosclerotic heart 
disease was likely secondary to "diabetes, hypertension and 
tobacco use."  He further commented that dissecting 
abdominal aortic aneurysm's most common origin is 
arteriosclerotic heart disease with risk factors of 
hypertension, diabetes, and tobacco use.

The Board finds that these medical opinions, specifically 
requested by the RO, raise informal claims to reopen the 
issues of entitlement to secondary service connection for 
bilateral hallux valgus due to service-connected pes planus, 
and secondary service connection for arteriosclerotic heart 
disease and abdominal aortic/dissecting aneurysm due to 
service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.156, 
3.157, 3.310(a) (2004).  It is determined that these issues 
are not properly before the Board at the present time and 
they are not inextricably intertwined with the issues on 
appeal.  Therefore, these matters are also referred to the RO 
for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a letter from the Social Security 
Administration (SSA) issued in September 1992 that informed 
him of the award of SSA disability benefits.  The RO made 
multiple requests to the SSA for the veteran's medical 
evidence in its possession.  In early November 1998, the RO 
received medical evidence from the SSA.  However, these 
records only discussed a claim regarding the veteran's child, 
which was based on the veteran's SSA account, filed in April 
1997.  The RO again requested the veteran's medical records 
in March 1999.  The SSA responded by a letter issued in April 
1999 that copies from records in the veteran's file had been 
sent to the RO in October 1998.  In addition, it was noted 
"...we are unable to comply with your request at this time, 
because we have been unable to locate this file." (Emphasis 
added).  A review of the claims file, to include subsequent 
Supplement Statements of the Case (SSOCs), indicates that the 
veteran was not notified of this negative response.

The Board finds the SSA response of April 1999 is vague.  It 
is unclear whether the SSA was informing VA that these 
records were lost and no longer available, or whether the 
agency still had an ongoing investigation to find the missing 
file.  On remand, VA should request the SSA to affirmatively 
determine if these records are irretrievable.  See 38 C.F.R. 
§ 3.159(c)(2) (2004) (Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.)  
In addition, VA has yet to properly notify the veteran of its 
inability to obtain this evidence in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 
38 C.F.R. § 3.159(e) (2004).  If the SSA evidence is not 
obtained, then the appropriate notice must be issued to the 
veteran and his representative.

The veteran identified treatment over the past two decades at 
a number of different VA Medical Centers (VAMC).  He 
indicated that he had received medical treatment at the 
Cleveland, Ohio, VAMC in recent years.  After a review of the 
claims file, the Board is unable to find any request or 
medical evidence from the Cleveland VAMC.  On remand, these 
records must be requested and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).

By rating decision of February 1999, the RO denied 
entitlement to an increased evaluation for bilateral pes 
planus with plantar calluses and dorsal corns; and service 
connection for a back disability and tinnitus and secondary 
service connection for a vascular disability of the feet 
resulting from service-connected pes planus.  The veteran was 
notified of this decision by letter issued on March 9, 1999.  
He filed a timely notice of disagreement (NOD) to these 
decisions and a Statement of the Case (SOC) regarding them 
was issued in September 1999.  VA received a VA Form 9 
(Appeal To Board of Veterans' Appeals) on February 10, 2000, 
within one year of the issuance of the unfavorable decision.  
On this form, the veteran marked the box at Block 9(A) that 
stated "I want to appeal all of the issues listed on the 
statement of the case and any supplemental statements of the 
case that my local VA office sent to me."  According to 
instructions on the Form 9, the veteran was to mark this box 
if he felt the RO had accurately noted the issues on the SOC 
or SSOC and he wished to seek appellate review of all listed 
issues.  In the following Block 10 ("Here is why I think VA 
decided my case incorrectly"), the veteran wrote two 
sentences that referenced his PTSD.

By letter issued in January 2001, the RO informed the veteran 
that the issues currently on appeal to the Board included 
service connection for a back condition, circulatory 
condition of the feet, tinnitus, and evaluation of the 
service-connected flat feet.  However, in handwritten notes 
at the bottom of the Form 9, apparently prepared by RO 
personnel in November 2001, it was noted that the Form 9 
would not be considered an answer (substantive appeal?) to 
the rating decision of March 1999 or the SOC of September 
1999 as it did not specify these notifications or directly 
mention any of the five issues noted on the SOC.  A review of 
the claims file indicates that the veteran was not informed 
of this November 2001 determination.  At his Board hearing in 
May 2004, the veteran and his representative asserted that 
these issues were on appeal and provided evidence and 
contentions on these matters.

Instructions on the Form 9 do not require the veteran to list 
all issues he desired appealed to the Board, but instead only 
required him to mark the box at Block 9(A) if he wished to 
appeal all issues listed on the SOC.  He fully complied with 
these instructions.  While the veteran's arguments noted in 
Block 10 were brief, provisions at 38 C.F.R. § 20.202 (2004) 
instruct the Board to construe arguments in a substantive 
appeal in a liberal manner when determining whether they 
raise issues on appeal.  See also 38 U.S.C.A. § 7105(d) (West 
2002).  Therefore, the Board finds that the VA Form 9 was an 
adequate substantive appeal regarding all issues listed in 
the September 1999 SOC.  As this substantive appeal was 
timely filed in regards to the March 1999 rating decision, 
the Board has jurisdiction over these issues.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2004).

Since November 2001, VA has obtained a large amount of 
medical evidence that is potentially pertinent to the issues 
addressed in the SOC issued in September 1999.  However, this 
evidence has not been reviewed by an AOJ, nor has a SSOC been 
issued regarding the issues of service connection for a back 
disability, a vascular disability of the feet, and tinnitus.  
In December 2003, the RO addressed the issue of an increased 
evaluation for pes planus, but failed to issue a SSOC on this 
issue.  On remand, the AOJ should review all evidence in the 
claims file and make a determination on these issues.  If any 
decision is unfavorable to the veteran, a SSOC should be 
issue prior to appellate consideration by the Board.  See 
§ 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.31 
(2004).

Regarding the issue of service connection for a back 
disability, the Board notes that this matter had previously 
been denied by the RO in a letter issued to the veteran in 
December 1987.  He did not express any timely disagreement to 
this determination.  Therefore, it appears that this decision 
is now final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.200 (2004).  On remand, the AOJ must initially 
determine whether the provisions of 38 C.F.R. § 3.156 (2004) 
are applicable to this claim.  If so, the appropriate duty to 
assist letter regarding the issue of the submission of new 
and material evidence must be sent to the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Thereafter, the AOJ must determine whether the requisite new 
and material evidence had been submitted and if service 
connection is warranted for a back disability.

The veteran has claimed that his current PTSD is a result of 
a number of stressors he experienced during his service in 
Vietnam.  He related a stressor that occurred during the 
summer of 1968 when a sergeant returning from leave was shot 
in the head by an enemy sniper and killed.  The veteran 
asserted that incident happened on the Fire Support Base 
(FSB) Corregidor.  The RO has attempted to verify these 
stressors with the U. S. Armed Forces Center for Research of 
Unit Records (Center).  Responses from the Center in June 
1993 and July 2001 have provided VA with narrative histories 
from the veteran's military units and confirmation that the 
soldier identified as killed at the veteran's unit was in 
fact killed while serving with another unit in a different 
province in Vietnam.  However, the Board notes that the 
veteran has acknowledged that he has difficulty remembering 
information about this individual and provided in June 1998 
information on two other possible soldiers that may have been 
the individual he witnessed killed in the summer of 1968.  VA 
has yet to request the Center to verify if these individuals 
were the soldier in question.  On remand, VA should provide 
the Center with the alternative names and information about 
these identified individuals and request that it be verified 
whether they died at the fire base and unit to which the 
veteran was assigned.

The veteran has claimed that his unit was subjected to enemy 
sniper, small arms, and mortar fire.  The unit histories 
provided in June 1993 corroborate that the base camp the 
veteran was assigned to during the summer of 1968 sustained 
such attacks.  In addition, the veteran asserted that he was 
exposed to severely wounded and dying soldiers during a brief 
hospitalization to treat his service-connected foot problems 
in Vietnam, and riding on helicopters that transported dead 
soldiers in body bags.  While the service medical records 
indicate that the veteran's feet were treated in Vietnam, it 
is not clear that such treatment required hospitalization.  
However, the Board will resolve any doubt on these matters in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  As these alleged stressors are 
consistent with the circumstances and hardships a combat 
soldier (artilleryman stationed at a forward base camp in 
Vietnam) would be expected for face, Board finds that the 
evidence of record corroborates these stressors.  See 
38 U.S.C.A. § 1154(b) (West 2002).

Other stressors identified by the veteran include: 1) 
witnessing enemy soldiers being interrogated on a helicopter 
and then pushed out to their deaths, 2) being assigned to 
guard 12 prisoners of war and having to kill one of them when 
they tried to attack him, and 3) witnessing an elderly 
Vietnamese man kill himself and other civilians with a 
grenade.  On remand, VA should request that the veteran 
provide detailed information regarding these stressors and 
then refer them to the Center for verification.

At his Board hearing in May 2004, the veteran testified that 
he began to experience tinnitus during his work as an 
artilleryman at a forward base in Vietnam.  The U. S. Court 
of Appeals for Veterans Claims (Court) has ruled that when 
there is evidence of a chronic disorder during military 
service, VA's duty to assist requires that a medical 
examination and opinion be obtained that discusses the 
relationship between the veteran's in-service and current 
conditions.  Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); see 
also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In addition, VA adjudicators cannot 
base their decisions on their own unsubstantiated medical 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
On remand, the veteran should be afforded the appropriate VA 
examinations in order to determine whether any medical nexus 
exists between his current disabilities and his in-service 
complaints.

As discussed above, the Board is remanding for development 
the issue of service connection for PTSD.  The veteran has 
contended that his current hypertension was caused and/or 
aggravated by his PTSD.  As adjudication of the hypertension 
issue is inextricably intertwined with the determination on 
whether PTSD is service-connected, the Board will hold this 
issue in abeyance until development of the PTSD claim has 
been completed.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Review the claims file and ensure that 
all duty to notify and assist obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103 and 5103A and 38 C.F.R. 
§ 3.159.  The veteran must be informed about 
(1) the information and evidence not of 
record that is necessary to substantiate the 
claims; (2) the information and evidence that 
VA will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) requested or told to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.
 
2.  The VBA AMC should contact the 
appropriate office of the SSA and again 
request copies of all medical evidence 
regarding the veteran's disabilities that 
are in its possession.  The SSA should 
specifically be informed that medical 
records sent to VA in October 1998 only 
concerned a claim for the veteran's child 
and did not include any medical evidence 
regarding the veteran's disabilities.  If 
the SSA cannot locate additional records, 
they should be requested to provide an 
affirmative response that these records 
are unavailable and no further search for 
these records was being conducted.  All 
responses and evidence provided should be 
associated with the claims file.

3.  If the SSA provides a negative 
response, the RO should then make a 
determination for the record on whether 
the records sought do not exist or 
further efforts to obtain these records 
would be futile.  Thereafter, the RO 
should provide the veteran and his 
representative notification that these 
records were not obtained.  This 
notification should be in compliance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002) and 38 C.F.R. 
§ 3.159(e) (2004), and include:  
1) identification of the records not 
obtained, 2) an explanation of the 
efforts VA made to obtain theses records, 
3) a description of any further actions 
VA will take regarding the claim, and 4) 
notification that the claimant is 
ultimately responsible for providing this 
evidence.  Any response or evidence 
received from the veteran should be 
incorporated into the claims file.

4.  The VBA AMC should contact the VA 
Medical Center in Cleveland, Ohio, and 
request copies of the veteran's inpatient 
and outpatient treatment dated from 
February 2001 to the present time.  These 
records should be incorporated into the 
veteran's claim file.

5.  The VBA AMC should contact the 
veteran and request him to provide 
corroborating evidence of his alleged in-
service stressors.  Request that he 
provide detailed information regarding 
these stressors to include specific names 
of persons and units involved, and 
specific information on date and place 
the stressors occurred.  Inform him the 
currently uncorroborated stressors 
include:  1) witnessing enemy soldiers 
being interrogated on a helicopter and 
then pushed out to their deaths, 2) being 
assigned to guard 12 prisoners of war and 
having to kill one of them when they 
tried to attack him, and 3) witnessing an 
elderly Vietnamese man kill himself and 
other civilians with a grenade.  

Inform him that corroborating evidence 
may include contemporaneous letters home, 
medical reports, statements from friends 
and family, statements from fellow 
servicemembers, newspaper articles, etc.  
Allow the veteran a reasonable time to 
respond.  Any response or evidence 
submitted by the veteran must be 
incorporated into the claims file.

6.  After development requested in 
paragraph 5 has been completed and all 
responses incorporated into the claims 
file, the VBA AMC should contact the U. 
S. Armed Services Center for Research of 
Unit Records and request that they 
attempt to verify the following alleged 
in-service stressors, to include:  1) 
witnessing enemy soldiers being 
interrogated on a helicopter and then 
pushed out to their deaths, 2) being 
assigned to guard 12 prisoners of war and 
having to kill one of them when they 
tried to attack him, and 3) witnessing an 
elderly Vietnamese man kill himself and 
other civilians with a grenade.

In addition, the VBA AMC should provide a 
copy of the document submitted by the 
veteran in June 1998 that listed 
potential victims of the sniper attack 
that happened during the summer of 1968.  
The noted individuals are:  1) Sgt. 
J.A.D. (Birth date [redacted], Casualty 
date [redacted]), and 2) Sgt. J.L.D. (Birth 
date [redacted], Casualty date [redacted]).  
The Center should be requested to 
identify the circumstances of these 
soldiers' death, their assigned unit, and 
the location of mortal injury/death.  The 
Center's response and any evidence 
provided should be incorporated into the 
claims file.

7.  After the above development has been 
completed and all evidence received 
associated with the claims file, the VBA 
AMC should make a determination on 
whether any alleged in-service stressors 
are corroborated by the evidence of 
record.  The VBA AMC should make a 
written report for the record on its 
determination of whether any additional 
in-service stressors have been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  The Board has determined that 
the following stressors have been 
corroborated by the evidence of record:  
1) experiencing sniper, small arms, and 
mortar attack while stationed at forward 
base camps in Vietnam, 2) witnessing 
severely wounded and dying soldiers 
during a brief hospital treatment for his 
pes planus, and 3) traveling on a 
helicopter with dead bodies contained in 
body bags.  Accompanying these 
instructions should be a determination by 
the VBA AMC if the record has verified 
any additional stressors.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the Board and VBA AMC as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

9.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a hearing 
examination to determine the existence 
and etiology of any tinnitus.  Send the 
claims folder to the examiners for 
review.  Please provide the examiners 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has testified that he 
developed tinnitus during his military 
service in Vietnam as an artilleryman.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

Does the veteran currently suffer 
with tinnitus?  If so, is it at 
least as likely as not that any 
current tinnitus had its onset 
during active military service?  Is 
any current tinnitus in any way 
related to his period of active 
military service?  Please provide a 
rational for your opinion(s).

10.  Thereafter, if the VA examiner has 
attributed the veteran's current PTSD to 
the verified stressors, the VBA AMC 
should request a VA cardiovascular 
examination to provide an opinion on the 
etiology of the veteran's hypertension 
and if any relationship exists between 
his hypertension and his PTSD.

11.  The VBA AMC should make a 
determination for the record regarding 
the issue of whether the veteran has 
submitted the requisite new and material 
evidence to reopen a claim for service 
connection for a back disability (See VA 
denial letter issued in December 1987).  
If this determination is favorable, then 
a VA orthopedic examination should be 
provided to the veteran to determine the 
etiology of any current back disability 
and if any relationship exists between 
his back disorder and his service-
connected foot disabilities.

12.  If the veteran fails to report for 
any of his compensation examinations, 
then documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address.  Thereafter, the claims file 
should be referred to the appropriate VA 
healthcare professional in order to 
provide the requested opinions based on a 
document review of the claims file.

13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, the VBA AMC should implement 
corrective procedures.  

14.  Thereafter, readjudicate the 
veteran's claims on appeal (to include an 
increased evaluation for his bilateral 
pes planus; and service connection for 
PTSD, hypertension, a back disability, 
tinnitus, and a vascular disability of 
the feet), with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In addition, the 
VBA AMC should determine whether the 
provisions of 38 U.S.C.A. § 1154(b) are 
applicable to the claims for service 
connection for PTSD.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




